Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143285 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 143285
                                                                     COA: 299857
  COREY JOSEPH JACKSON,                                              Wayne CC: 02-000394-FC
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 18, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand and motion for appointment of counsel are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 28, 2011                   _________________________________________
         h1219                                                                  Clerk